                                           Case 5:19-cv-03709-BLF Document 23 Filed 04/14/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-CV-03709-BLF
                                   8                    Plaintiff,
                                                                                           ORDER REQUESTING FURTHER
                                   9               v.                                      STATUS REPORT FROM THE
                                                                                           GOVERNMENT
                                  10     WADE MALHAS,
                                  11                    Defendant.

                                  12          On April 14, 2020, the parties informed the Court that counsel for Defendant Wade Malhas
Northern District of California
 United States District Court




                                  13   has now appeared in the case and that the parties were attempting to resolve the case without

                                  14   extensive litigation. ECF 22. The Government anticipates that this process should take no longer

                                  15   than 60 days and requests that the Court set a date for a status report no sooner than 60 days from

                                  16   the date of its April 14, 2020 status report. ECF 22. Accordingly, the Court hereby REQUESTS a

                                  17   further status report from the Government regarding the progress of this case on or before June

                                  18   15, 2020.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 14, 2020

                                  23                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  24                                                   United States District Judge

                                  25

                                  26

                                  27

                                  28
